Case 9:18-cv-80176-BB Document 416 Entered on FLSD Docket 03/06/2020 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         plaintiffs,
  v.                                                           Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/

                 DR. CRAIG WRIGHT’S OPPOSITION TO PLAINTIFFS’
              AMENDED 1MOTION FOR ISSUANCE OF LETTER ROGATORY

         Dr. Wright opposes plaintiffs’ request that the Court issue a letter rogatory to obtain

  documents from nonparty nChain Limited (“nChain”) because their request is untimely and

  prejudicial to Dr. Wright. Discovery has been ongoing for over 20 months (excluding the stay).

  The discovery cutoff is April 17, 2020, a mere month and a half away, and extending the

  discovery deadline to accommodate plaintiffs’ untimely request would be prejudicial to Dr

  Wright, as would plaintiffs’ use of documents that are obtained after the discovery deadline.

         Contrary to plaintiffs’ assertions in their motion for issuance of letter rogatory [D.E. 412]

  (the “Motion”), nChain is not a surprise witness, and the transfer of intellectual property to nChain

  is not something that plaintiffs recently discovered. See Motion at 3 (arguing that “[d]ocuments

  recently produced by the Defendant show that the Defendant was paid millions as part of a deal to

  transfer intellectual property. . . to nChain) (emphasis added). On June 26, 2019, over eight



  1
    Dr. Wright is not filing this opposition under seal because it does not contain confidential
  information under the stipulated confidentiality order. In doing so, Dr. Wright does not waive the
  right to argue that the information contained in plaintiffs’ motion [D.E. 412] is confidential and
  that it should continue to be sealed in its entirety. As ordered by the Court at D.E. 414, Dr. Wright
  will submit his proposed redactions to plaintiffs’ motion by March 20, 2020.
Case 9:18-cv-80176-BB Document 416 Entered on FLSD Docket 03/06/2020 Page 2 of 3



  months ago, Dr. Wright produced to plaintiffs the document effectuating the transfer of assets to

  nChain. Nor did plaintiffs recently discover that document. Seven months ago, on July 1, 2019,

  counsel for Dr. Wright and counsel for plaintiffs had a meet and confer call to discuss the

  confidential designation of the asset transfer document.

         If the Court determines the Motion should be granted, Dr. Wright requests that the Court

  issue a ruling consistent with the proposal outlined by Judge Reinhart at the March 5, 2020,

  hearing. That is, plaintiffs are permitted to seek the letter rogatory on nChain, but the Court will

  not extend discovery, postpone the pre-trial deadlines, or continue the trial date to accommodate

  the completion of the letter rogatory process. Dr. Wright also requests that the Court preserve his

  objection to the use at trial of any document produced after the discovery cutoff as prejudicial to

  Dr. Wright’s defense of the case.


                                                     Attorneys for Dr. Craig Wright

                                                     RIVERO MESTRE LLP
                                                     2525 Ponce de Leon Boulevard, Suite 1000
                                                     Miami, Florida 33134
                                                     Telephone: (305) 445-2500
                                                     Fax: (305) 445-2505
                                                     Email: amcgovern@riveromestre.com
                                                     Email: zkass@riveromestre.com
                                                     Email: receptionist@riveromestre.com

                                                     By: s/ Amanda McGovern
                                                     ANDRES RIVERO
                                                     Florida Bar No. 613819
                                                     AMANDA MCGOVERN
                                                     Florida Bar No. 964263
                                                     SCHNEUR KASS
                                                     Florida Bar No. 100554




                                                    2
Case 9:18-cv-80176-BB Document 416 Entered on FLSD Docket 03/06/2020 Page 3 of 3



                                   CERTIFICATE OF SERVICE

         I certify that on March 6, 2020, I electronically filed this document with the Clerk of the

  Court using CM/ECF. I also certify that this document is being served today on all counsel of

  record by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S. Mail.




                                                               /s/ Schneur Kass
                                                               SCHNEUR KASS
                                                               Florida Bar No. 100554




                                                   3
